100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                  Strickland).     To prove ineffective assistance of appellate counsel, a
                  petitioner must demonstrate that counsel's performance fell below an
                  objective standard of reasonableness and the omitted issue would have
                  had a reasonable probability of success on appeal.      Kirksey v. State, 112
                  Nev. 980, 998, 923 P.2d 1102, 1114 (1996). We give deference to the
                  district court's factual findings if supported by substantial evidence but
                  review the court's application of the law to those facts de novo.     Lader v.
                  Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                 First, Connors contends that the district court erred by
                  denying his claim that trial counsel were ineffective for failing to introduce
                  the testimony of Sean Trail, Professor Etheridge, Adam Magyari, and
                  Norman Rita. 2 Connors asserts that these witnesses would have bolstered
                  his self-defense claim We conclude that no relief is warranted. The
                  district court held an evidentiary hearing, wherein one of Connors' trial
                  attorneys testified that he did not call Trail, Etheridge, and Magyari
                  because their testimony would have been more harmful than helpful.         See
                  Doleman v. State,      112 Nev. 843, 848, 921 P.2d 278, 280-81 (1996)
                  (explaining that tactical decisions are virtually unchallengeable). Counsel
                  also testified that Rita had been deported and could not be located.       See
                  Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708, 711 (1978) (explaining
                  that counsel cannot be deemed ineffective for failing to attempt futile
                  actions). Connors fails to explain how counsel was deficient or how he was


                        2 Connors also contends that counsel were ineffective for failing to
                  introduce the testimony of his codefendant, but he concedes that counsel
                  could not introduce this testimony.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    (e
                prejudiced. Accordingly, he fails to demonstrate that the district court
                erred by denying this claim.
                            Second, Connors contends that the district court erred by
                denying his claim that trial counsel were ineffective for failing to move for
                a severance. We conclude that no relief is warranted because counsel
                moved for a severance on several occasions. Connors fails to explain what
                additional actions counsel should have taken or how those actions would
                have been successful. Accordingly, he fails to demonstrate that the
                district court erred by denying this claim.
                            Third, Connors contends that the district court erred by
                denying his claim that trial counsel were ineffective for failing to
                coordinate with codefendant's counsel Connors fails to provide any
                argument or relevant legal authority in support of this contention, and we
                decline to consider it. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3,
                6 (1987).
                            Fourth, Connors contends that the district court erred by
                denying his claim that appellate counsel was ineffective for failing to
                challenge the first-degree murder instruction given at trial on the grounds
                that it did not define willfulness. We conclude that no relief is warranted
                because, at the time of Connors' trial, willfulness was not required to be
                separately defined   See Powell v. State, 108 Nev. 700, 709, 838 P.2d 921,
                927 (1992) (holding that willfulness need not be defined), vacated on other
                grounds by Powell v. Nevada, 511 U.S. 79 (1994). Accordingly, Connors
                fails to demonstrate that the district court erred by denying this claim.
                            Fifth, Connors contends that the district court erred by
                denying his claim that trial counsel were ineffective for failing to challenge
                (1) "the visibility of the crime scene," (2) gun records, (3) the testimony of

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 Katrina Giancontieri, and (4) the testimony of Gloria Lippman, as well as
                 his claim that appellate counsel was ineffective for failing to challenge
                 pretrial rulings which limited David Hughes' testimony but did not limit
                 Dr. Green's testimony. Regarding these assertions, Connors fails to
                 explain how counsel was deficient or how he was prejudiced. Accordingly,
                 he fails to demonstrate that the district court erred by denying these
                 claims.
                             Sixth, Connors contends that the district court erred by
                 denying his claim that appellate counsel was ineffective for failing to
                 argue prosecutorial misconduct. Specifically, Connors alleges that
                 appellate counsel should have challenged the prosecutor's (1) use of
                 speaking objections, (2) description of Dr. Green as an expert, (3) voice-of-
                 society argument, and (4) statement that Connors and his codefendant
                 were animals. Regarding his first three contentions, Connors does not
                 provide any argument or identify where in the record the alleged
                 misconduct occurred and therefore we decline to address them. Regarding
                 his last contention, trial counsel did not object to the prosecutor's
                 statement and Connors fails to demonstrate that appellate counsel's
                 challenge would have been successful under plain error review.            See
                 Valdez v. State, 124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008) (explaining
                 that "an error that is plain from a review of the record does not require
                 reversal unless the defendant demonstrates that the error affected his or
                 her substantial rights, by causing actual prejudice or a miscarriage of
                 justice" (internal quotation marks omitted)). Moreover, the statement was
                 made during sentencing and Connors has not challenged his sentence.
                 Accordingly, he fails to demonstrate that the district court erred by
                 denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 19474    e
                              Seventh, Connors argues that the district court erred by
                 denying numerous ineffective-assistance claims as procedurally barred.
                 Connors is mistaken. The district court considered each of Connors'
                 ineffective-assistance claims and denied them on their merits. Connors
                 does not mention the district court's resolution of these claims and his
                 opening brief merely lists them with no explanation or argument.
                 Therefore, we decline to consider them. 3 Maresca, 103 Nev. at 673, 748
                 P.2d at 6.
                              We conclude that no relief is warranted, and we
                              ORDER the judgment of the district court AFFIRMED.




                                         Saitta


                                                                                    J.
                 Gibbons                                    Pickering




                 cc:   Hon. Valerie Adair, District Judge
                       Nguyen & Lay
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




                       3 Connors also asserts that the district court erred by denying his
                 claim of cumulative error. We have found no error to cumulate.



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A    e